internal_revenue_service index no number release date cc dom p si plr-113474-97 date re legend grantor spouse child child child child trust trust trust trust corporation state dear this is in response to a date letter from your authorized representative requesting gift and estate_tax rulings with respect to four trusts on date grantor and spouse created four irrevocable trusts trust trust trust and trust one for each of their four children child child child and child and their respective issue all of the children had reached age except for the primary beneficiary each trust is substantially the same grantor and spouse are trustees of each trust in addition each child is now a co-trustee along with grantor and spouse of the trust created for his or her benefit paragraph provides that the property shall be held and distributed for the benefit of the members of a class consisting of the child who is the primary beneficiary and that child’s issue subparagraph a of paragraph provides the trustees with the discretionary authority to distribute both income and principal for the general welfare education and the maintenance in health and reasonable comfort of the members of the class considering the needs circumstances and the usual standard of living of each using the guidelines set out in the following paragraphs subparagraph a further provides that the trustees shall have discretion to add undistributed_income to principal subparagraph b provides that in making the discretionary distributions the trustee may distribute more to or for the use and benefit of one member of the class than another subparagraph c provides that within the scope of the general purposes expressed in subparagraph a a discretionary distribution may be made for such specific purposes as but not limited to education which shall include private and preparatory schools and undergraduate and graduate education vocational professional or business training reasonable assistance to establish a trade business or profession to acquire and maintain a home and to alleviate circumstances arising from adversity or misfortune paragraph provides that the trustee shall distribute principal during each calendar_year to the child who is the primary beneficiary as the child directs in writing in an amount not to exceed dollar_figure in addition if the child so directs and is living on the last day of the year the trustees shall distribute additional principal not to exceed five percent of the value of the trust as of the last day less principal previously distributed during the year paragraph provides that the trust shall terminate upon the death of the child who is the primary beneficiary subject_to the provisions of paragraph the trust principal shall be distributed first to the issue of the child who are then living by representation if the child has no living issue the principal shall be distributed to grantor’s issue then living by representation paragraph provides that any principal required to be distributed under paragraph to a beneficiary under the age of shall not be distributed outright but instead shall be held in a separate trust for the benefit of the beneficiary paragraph states that w henever there are two or more trustees all actions taken by or required of the trustees under the agreement shall require action by all of the trustees and all decisions shall require the consent of all of the trustees on date spouse transferred big_number shares of common_stock of corporation to each of the four trusts the common_stock of corporation is the only class of stock outstanding and after the transfer spouse and her children continued to hold approximately percent of corporation’s common_stock further on date child became a co-trustee of her trust child child and child became the co- trustee of his or her respective trust in date in date grantor and spouse made additional gifts to the trusts consisting of cash to trust and a combination of cash and insurance policies to each of the other three trusts in date spouse transferred big_number shares of corporation to each of the trusts grantor spouse and the beneficiaries of the trusts intend to petition the state to modify each of the trusts pursuant to of the state code paragraph of each trust instrument will be modified to prohibit spouse from participating as a trustee in voting the shares in corporation specifically paragraph will be modified to state as follows all actions taken by or required of the trustees under this agreement shall require action by all of the trustees and all decisions shall require the consent of all of the trustees except that the right to vote shares of stock in a controlled_corporation shall not be exercised by either grantor grantor or grantor spouse but instead shall be exercised only by all of the other trustees a controlled_corporation shall mean any corporation in which either grantor or spouse own with the application of sec_318 of the internal_revenue_code or had the right either alone or in conjunction with any person to vote stock possessing at least of the total combined voting power of all classes of stock spouse has represented that she has not and will not enter into either an expressed or implied agreement with the other trustees that would direct the manner in which the other trustees vote the stock grantor and spouse have requested the following rulings the transfers of stock in corporation cash and insurance policies to the trusts were completed gifts for purposes of the gift_tax under chapter of the internal_revenue_code the value of the corpus of trust will not be included in grantor's or spouse's gross_estate under sec_2036 or sec_2038 by reason of the retained fiduciary power to distribute income and principal if the death of spouse does not occur within three years of the proposed modification of each of the four trusts the stock in corporation that is held by the four trusts will not be included in spouse's gross_estate under sec_2035 or sec_2036 gift_tax issue sec_2501 imposes a tax on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that the gift is complete as to any property or part thereof or interest therein where the donor has parted with dominion and control as to leave him with no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed and ascertainable_standard sec_25_2511-2 provides that if a donor transfers property to himself as trustee and retains no beneficial_interest in the trust and no power over it except fiduciary powers the exercise or nonexercise of which is limited by a fixed_or_ascertainable_standard the donor has made a completed_gift in this case grantor and spouse transferred shares of common_stock of corporation cash and or insurance policies to each of the four trusts grantor and spouse are trustees of each of the trusts and each trust instrument authorizes the trustees to distribute income and principal to the beneficiaries pursuant to a specified standard for certain purposes we conclude that grantor's and spouse's fiduciary power to distribute income and corpus with respect to each of the trusts is sufficiently limited by a fixed and ascertainable_standard as described in sec_25_2511-2 and g therefore we conclude that transfers by grantor and spouse to each of the trusts were completed gifts estate_tax issues sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of the property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 and sec_2042 if the transferred interest or relinquished power had been retained by the decedent on the date of death the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides that a decedent's gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent's death or any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2036 provides that for purposes of sec_2036 the retention of the right to vote directly or indirectly shares of stock of a controlled_corporation shall be considered to be a retention of the enjoyment of transferred property sec_2036 provides that for purposes of sec_2036 a corporation shall be treated as a controlled_corporation if at any time after the transfer of the property and during the 3-year period ending on the date of the decedent's death the decedent owned with the application of sec_318 or had the right either alone or in conjunction with any person to vote stock possessing at least percent of the total combined voting power of all classes of stock sec_2036 provides that for purposes of applying sec_2035 with respect to sec_2036 the relinquishment or cessation of voting rights shall be treated as a transfer of property made by the decedent sec_318 provides that an individual shall be considered as owning the stock owned directly or indirectly by or for i his spouse and ii his children grandchildren and parents in revrul_80_346 1980_2_cb_271 a decedent transferred shares of stock to a_trust for the benefit of his children the trust instrument provided that the trustee would have the sole authority to vote the shares the trustee agreed however to consult with the decedent before voting the stock and to vote only with the decedent's consent thereafter the trustee exercised the voting rights only after obtaining the decedent's approval the revenue_ruling holds that the decedent indirectly retained the voting rights to the stock and therefore the value of the shares was includible in the decedent's gross_estate under sec_2036 sec_2038 provides that the value of the gross_estate shall include the value of all property of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth in trust or otherwise where the enjoyment thereof was subject_to a power in the decedent to alter amend revoke or terminate such interest or where any such power was relinquished during the year period ending on the date of the decedent's death in situations where the decedent transferred property in trust and retained the discretionary power as trustee to make distributions the service has ruled that sec_2038 will not apply to include the trust in the gross_estate if the retained power to make distributions is limited by definite ascertainable standards revrul_73_143 1973_1_cb_407 in this case grantor and spouse transferred shares of corporation cash and or insurance policies to each of the trusts established for their four children grantor and spouse are trustees of each of the trusts and paragraph a of each trust instrument permits the trustees to distribute both income and principal for the benefit of the members of a class consisting of the child who is the beneficiary of a respective trust and that child's issue however the power to distribute income and principal is sufficiently limited for purposes of sec_2036 and sec_2038 therefore based on the facts submitted and the representations made we conclude that the retained trustee powers of grantor and spouse to distribute income and principal will not cause the principal and accumulated income of the four trusts to be included in grantor’s or spouse’s respective gross_estate under sec_2036 or sec_2038 spouse transferred shares of corporation to each of the trusts established for her four children and spouse was designated as a co-trustee of each of the trusts corporation is a controlled_corporation within the meaning of sec_2036 because spouse as trustee with other members of her family retained and continued to hold the right to vote stock that is at least percent of the total combined voting power of all classes of stock spouse's retained right as a fiduciary to vote the stock constitutes the right to vote stock for purposes of sec_2036 spouse proposes to relinquish her power to vote the stock in corporation by judicially modifying each of the trusts in a manner that will prohibit her from participating as trustee in the right to vote each trust's shares in corporation spouse has represented that she has not and will not enter into either an expressed or implied agreement with the other trustees that would enable her to direct or influence the manner in which the other trustees vote the stock if spouse retains the power to vote the shares in corporation the value of the shares would be includible in her gross_estate under sec_2036 based on the facts submitted and the representations made and assuming the state district_court approves the amendment of each trust in the manner described we conclude that if spouse’s death does not occur within three years of the effective date of the amendment to each of the four trusts then the stock in corporation that is held by the four trusts will not be included in spouse's gross_estate under sec_2035 or sec_2036 except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we are expressly providing no opinion with respect to the federal tax consequences under sec_2042 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the assistant chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
